[Cite as State v. Jones, 2012-Ohio-4163.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97957



                                       STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                 vs.

                                      STANLEY JONES
                                               DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-529670

        BEFORE:           Cooney, J., Stewart, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: September 13, 2012
APPELLANT

Stanley Jones, pro se
Inmate #584-132
Mansfield Correctional Institution
P.O. Box 788
Mansfield, Ohio 44901


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Mark J. Mahoney
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
COLLEEN CONWAY COONEY, J.:

       {¶1} Defendant-appellant, Stanley Jones (“Jones”), pro se, appeals the trial

court’s denial of his second motion to withdraw his guilty plea. Finding no merit to the

appeal, we affirm.

       {¶2} In October 2009, Jones was charged with two counts of aggravated murder,

one count of kidnapping, and one count of having a weapon while under disability.

Jones pled guilty to kidnapping, having a weapon while under disability, and one count of

aggravated murder.      At sentencing, Jones moved to withdraw his plea.    A hearing was

held, and the court denied his motion. He was sentenced to 30 years to life in prison for

aggravated murder, seven years for kidnapping, and three years for having a weapon

under disability.    All three terms were ordered to run concurrently, but consecutively to

an additional three-year term for the firearm specification.

       {¶3} Jones appealed, arguing that the court erred when it denied his motion to

vacate his guilty plea. State v. Jones, 8th Dist. No. 95284, 2011-Ohio-2914 (“Jones I”).

 After reviewing the record, this court affirmed the trial court’s denial of his motion,

finding that Jones’s plea was entered voluntarily, knowingly, and intelligently.

       {¶4} In September 2011, Jones applied to this court to reopen the judgment in

Jones I.   This court denied his application in State v. Jones, 8th Dist. No. 95284,

2012-Ohio-696 (“Jones II”), appeal not accepted, 132 Ohio St.3d 1424, 2012-Ohio-2729,

969 N.E.2d 271.
       {¶5} In January 2012, Jones filed a second motion to withdraw his guilty plea,

arguing that his plea was not knowingly made because he was denied his right to effective

assistance of counsel. Jones and his mother attached affidavits in support of his claim.

The court denied his motion.

       {¶6} Jones now appeals, raising two assignments of error.

       {¶7} In his first assignment of error, Jones argues that the trial court abused its

discretion by denying his motion to withdraw his guilty plea. In his second assignment

of error, he argues that the trial court abused its discretion in denying his motion to

withdraw his guilty plea without first holding a hearing on the matter.             These two

assignments of error are interrelated and shall therefore, be addressed together.

       {¶8} Jones’s claims are barred by the doctrine of res judicata.          In State v.

Hughes, 8th Dist. No. 97311, 2012-Ohio-706, ¶ 9, this court stated the following:

       Res judicata bars the assertion of claims against a valid, final judgment of
       conviction that have been raised or could have been raised on appeal.
       State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 59,
       citing State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph
       nine of the syllabus. “Ohio courts of appeals have applied res judicata to
       bar the assertion of claims in a motion to withdraw a guilty plea that were or
       could have been raised at trial or on appeal.” Id., citing State v. McGee,
       8th Dist. No. 91638, 2009-Ohio-3374, 2009 WL 1965292, ¶ 9. This court
       has consistently recognized that the doctrine of res judicata bars all claims
       raised in a Crim.R. 32.1 motion that were raised, or could have been raised,
       in a prior proceeding, including a direct appeal. State v. Grady, 8th Dist.
       No. 96523, 2011-Ohio-5503, 2011 WL 5118455, ¶ 9. In State v.
       Fountain, 8th Dist. Nos. 92772 and 92874, 2010-Ohio-1202, 2010 WL
       1110568, ¶ 9, this court held that “Indeed, the right to withdraw a plea is
       not absolute.” * * * Thus, res judicata will apply when a defendant brings
       piecemeal claims in successive motions to withdraw a guilty plea that could
       have been raised on direct appeal. See, e.g., Fountain at ¶ 10.
       {¶9} Jones raised the issue of the court’s denial of his motion to withdraw his plea

in his direct appeal. This court affirmed, finding that the trial court did not err in

denying his motion. The issues he now raises regarding ineffective assistance of his trial

counsel could have been raised on direct appeal.         Thus, the doctrine of res judicata bars

his raising again the issue regarding his guilty plea.

       {¶10} Accordingly, both assignments of error are overruled.

       {¶11} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
COLLEEN CONWAY COONEY, JUDGE

MELODY J. STEWART, P.J., and
SEAN C. GALLAGHER, J., CONCUR